Citation Nr: 1418061	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  05-06 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating for diabetes mellitus, rated as 20 percent disabling prior to April 14, 2010, 40 percent disabling from April 14, 2010 to September 13, 2012, and 60 percent disabling thereafter. 

2.  Entitlement to an initial increased rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to September 14, 2012 and 40 percent disabling thereafter. 

3.  Entitlement to an initial increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to September 14, 2012 and 20 percent disabling thereafter. 

4.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to December 20, 2010 and 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, awarded service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and bilateral lower extremities effective October 27, 2003.   

In December 2009 and November 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran testified before the undersigned Veterans Law Judge at the RO in April 2010.  He also testified before a hearing officer at the RO in July 2005.  Transcripts of both hearings are associated with the claims file. 

In August 2013, VA received a communication from the Veteran's representative characterized as a "notice of disagreement."  The letter, dated January 11, 2013, does not reference any specific rating decision or clarify which issues form the basis of the disagreement.  The Veteran was not provided a statement of the case (SOC) in response to the letter.  The Board will refer this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include clarifying whether the August 2013 letter is a valid notice of disagreement or providing the Veteran's representative another opportunity to initiate an appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary.  In October 2011 and November 2012 statements, the Veteran requested to appear at a videoconference hearing before the Board in connection with the current appeal.  The Veteran was already provided a hearing before the Board in April 2010, but as he has obtained new representation since the previous hearing, the Board will grant the motion for a second videoconference hearing. 

Furthermore, the record indicates there are records of relevant VA treatment not currently associated with the claims file.  In August 2004, October 2006, and August 2008, the Veteran reported receiving treatment for the disabilities on appeal at several VA medical facilities in California, though it is unclear whether the treatment took place during the relevant claims period.  The record also indicates that the Veteran was an inpatient at the Leavenworth VA Medical Center (VAMC) from August 2012 to November 2012.  In an October 2012 statement, the Veteran reported that he received treatment for both diabetes and posttraumatic stress disorder (PTSD) during the hospitalization.  The record only contains the November 29, 2012 discharge summary from this period and does not document treatment for diabetes.  However, the Veteran is competent to report the type of medical care he received during his inpatient stay.  Finally, the Veteran specifically requested in a June 2013 statement that VA obtain records of treatment from the VAMC in Kansas City, Missouri in connection with the current appeal.  The virtual claims file contains some records from the Kansas City VAMC, but these records only date through July 30, 2012.

The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, efforts must be made to obtain the records of VA treatment identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to clarify the dates the Veteran received treatment for diabetes mellitus and/or peripheral neuropathy at VA facilities in California identified as Menlo Park, Palo Alto, Oakland, San Francisco, and Martinez.

2.  Obtain the Veteran's complete clinical records from his inpatient stay at the Leavenworth VAMC from August 2, 2012 to November 29, 2012. 

3.  Obtain the Veteran's complete clinical records from the Kansas City, Missouri VAMC for the period beginning July 31, 2012. 

All efforts to obtain the records identified above must be documented in the claims file and all records received pursuant to these requests must be associated with the paper or virtual claims file.  

4.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO regarding the claims for increased ratings for diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



